Citation Nr: 1206380	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-48 149	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00. 



REPRESENATION

The Appellant represented by:  Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The claims file reflects that the appellant had active duty service from July 2008 to September 2011.  (This has not been verified.)  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that decision, the Committee on Waivers and Compromises (COWC) denied a waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00.


FINDING OF FACT

In January 2012, prior to the issuance of a decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal as to the issue of entitlement to a waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00.  


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to a waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00 has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking entitlement to a waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00.  He perfected his appeal of that issue in November 2010.

In January 2012, after the claim was certified to the Board but prior to the issuance of a decision, the Veteran submitted a statement wherein he explicitly requested that his appeal as to the issue of entitlement to a waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00 be withdrawn.

The Board finds that the Veteran has expressed his desire to withdraw his appeal before the Board.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to a waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal.  


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


